914 F.2d 271
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Petra U. MANGAOANG, Petitionerv.MERIT SYSTEMS PROTECTION BOARD, Respondent
No. 90-3206.
United States Court of Appeals, Federal Circuit.
Aug. 14, 1990.

Before PLAGER, Circuit Judge, BALDWIN, Senior Circuit Judge, CLEVENGER, Circuit Judge
DECISION
PER CURIAM.


1
Petra U. Mangaoang appeals a decision of the Merit Systems Protection Board (Board) affirming a decision of the Office of Personnel Management which held that Ms. Mangaoang was not entitled to a lump-sum payment of death benefits upon the death of her brother, Robert L. Ulat.  Mangaoang v. Office of Personnel Management, Docket No. SE08318910087, slip op.  (MSPB April 11, 1989).  The Administrative Judge's decision became final December 7, 1989, upon denial of review by the full Board.  5 C.F.R. Sec. 1201.113(b) (1989).  We affirm.

OPINION

2
Ms. Mangaoang had the burden of demonstrating by a preponderance of the evidence that she had met the statutory requirements for entitlement to statutory benefits under 5 U.S.C. Sec. 8342(f) (1988).   See Huskey v. Office of Personnel Management, 27 M.S.P.R. 363, 365 (1985), aff'd 790 F.2d 92 (Fed.Cir.1986).


3
Ms. Mangaoang failed to meet that burden because she was unable to prove that the named beneficiary, Doroito Ulat, was deceased at the time of her brother's death, so as to entitle her to the lump sum payment as next-of-kin to her brother, pursuant to 5 U.S.C. Sec. 8342(c) (1988).


4
We find that the Board properly applied the order of precedence set forth in section 8342(c) and that its decision to deny Ms. Mangaoang's claim was supported by substantial evidence.  See 5 U.S.C. Sec. 7703(c) (1988);  Phillips v. United States Postal Serv., 695 F.2d 1389, 1390 (Fed.Cir.1982).